[exhibit107formofperforma001.jpg]
Exhibit 10.7 MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN PERFORMANCE STOCK
AWARD CERTIFICATE THIS IS TO CERTIFY that Mannatech, Incorporated, a Texas
corporation (the “Company”), has granted you (the “Participant”) the right to
receive Shares of Common Stock under its 2017 Stock Incentive Plan (the “Plan”),
as follows: Name of Participant: _____________________________________ Address
of Participant: _____________________________________
_____________________________________ Number of Shares:
_____________________________________ Date of Grant:
_____________________________________ Acceptance Expiration Date: 15 days after
the Participant’s receipt of this Certificate and the attached Performance Stock
Award Agreement Performance Period: Vesting Schedule: Performance Goals1
Performance Shares Vested By your signature and the signature of the Company’s
representative below, you and the Company agree to be bound by all of the terms
and conditions of the attached Performance Stock Award Agreement and the Plan
(both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Award rights granted under this Certificate and the related Performance
Stock Award Agreement and to receive the Performance Shares (as defined in the
Performance Stock Award Agreement) designated above subject to the terms of the
Plan, this Certificate and the Performance Stock Award Agreement. Participant:
Name: , an individual Dated: ______________________________ Mannatech,
Incorporated By: Title: Dated: ______________________________ 1 Subject to
certification of achievement by the Administrator.



--------------------------------------------------------------------------------



 
[exhibit107formofperforma002.jpg]
MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN PERFORMANCE STOCK AWARD
AGREEMENT This Performance Stock Award Agreement (this “Agreement”), is entered
into on the Date of Grant, subject to the Participant’s acceptance of the terms
of the Agreement evidenced by the Participant’s signature on the Performance
Stock Award Certificate to which this Agreement is attached (the “Certificate”),
between Mannatech, Incorporated, a Texas corporation (the “Company”), and the
Participant named in the Certificate. Under the Mannatech, Incorporated 2017
Stock Incentive Plan (the “Plan”), the Administrator has authorized the grant to
the Participant of the right to receive Shares (the “Award”), under the terms
and subject to the conditions set forth in this Agreement and the Plan.
Capitalized terms not otherwise defined in the Agreement have the meanings
ascribed to them in the Plan. NOW, THEREFORE, in consideration of the premises
and the benefits to be derived from the mutual observance of the covenants and
promises contained herein and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows: 1. Basis for Award. This Performance Stock Award is granted under the
Plan for valid consideration provided to the Company by the Participant. By the
Participant’s execution of the Certificate, the Participant agrees to accept the
Award rights granted under the Certificate and this Agreement and to receive the
Performance Shares (defined below) designated in the Certificate subject to the
terms of the Plan, the Certificate and this Agreement. 2. Performance Stock
Award. The Company hereby awards and grants to the Participant, for valid
consideration with a value in excess of the aggregate par value of the Common
Stock awarded to the Participant, the number of Shares set forth in the
Certificate, which are subject to the restrictions and conditions set forth in
the Plan, the Certificate and in this Agreement (the “Performance Shares”). One
or more stock certificates representing the number of Performance Shares
specified in the Certificate will hereby be registered in the Participant’s name
(the “Stock Certificate”), but will be deposited and held in the custody of the
Company for the Participant’s account as provided in Section 4 hereof until such
Performance Shares become vested and all restrictions thereon have lapsed. The
Participant acknowledges and agrees that those Shares may be issued as a book
entry with the Company’s transfer agent and that no physical certificates need
be issued for as long as such Shares remain subject to forfeiture and
restrictions on transfer. 3. Vesting. Subject to the Administrator’s written
certification pursuant to Section 8(d) of the Plan, the Performance Shares will
vest and restrictions on transfer will lapse pursuant to the Vesting Schedule
set forth in the Certificate, on condition that the Participant is still in
Continuous Service at the end of the Performance Period. (a) Forfeiture of
Unvested Shares. Except as otherwise provided in this Section, if the
Participant ceases Continuous Service for any reason before the date of the
Administrator’s written certification, the Participant will immediately forfeit
the Performance Shares that have



--------------------------------------------------------------------------------



 
[exhibit107formofperforma003.jpg]
not vested and as to which restrictions have not lapsed (“Unvested Shares”), and
such Unvested Shares will be cancelled as outstanding Shares. (b) Restriction on
Transfer of Unvested Shares. The Participant is not permitted to transfer,
assign, grant a lien or security interest in, pledge, hypothecate, encumber, or
otherwise dispose of any of the Unvested Shares, except as permitted by this
Agreement. 4. Deposit of the Unvested Shares. The Participant must deposit all
of the Unvested Shares with the Company to hold in its custody until they become
vested, at which time such Performance Shares will no longer constitute Unvested
Shares. If requested by the Company, the Participant must execute and deliver to
the Company, concurrently with the execution of this Agreement (or, if requested
by the Company, from time to time thereafter during the Performance Period)
blank stock powers for use in connection with the transfer to the Company or its
designee of Unvested Shares that do not become vested. Upon the Administrator’s
certification of the Performance Goal achievement, the Company will deliver to
the Participant the Stock Certificate for the Performance Shares that become
vested on the lapse of the forfeiture and non-transferability restrictions
thereon. 5. Shareholder Rights, Dividends. Subject to the terms of this
Agreement, the Participant will have the right to vote the Performance Shares.
However, any dividends paid with respect to Unvested Shares will be deposited
and held in escrow, without interest, until the Unvested Shares relating to such
dividends become vested and deliverable to the Participant, at which time the
dividends will be released from escrow and paid to the Participant. If the
Unvested Shares to which dividends held in escrow relate are subsequently
forfeited, such dividends will automatically be forfeited and released from
escrow and returned to the Company. 6. Compliance with Laws and Regulations. The
issuance and transfer of Common Stock is subject to the Company’s and the
Participant’s full compliance, to the satisfaction of the Company and its
counsel, with all applicable requirements of federal, state and foreign
securities laws and with all applicable requirements of any securities exchange
on which the Common Stock may be listed at the time of such issuance or
transfer. The Participant understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission, foreign securities regulatory authority or any
securities exchange to effect such compliance. 7. Tax Withholding (a) As a
condition to the release of Performance Shares from escrow and lapse of
restrictions on transfer, no later than the first to occur of (i) the date as of
which all or any of the Performance Shares vest and the restrictions on their
transfer lapse or (ii) the date required by Section 7(b), the Participant must
pay to the Company any federal, state or local taxes required by law to be
withheld with respect to the Performance Shares that vest. In addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company, the Participant may provide for payment of withholding taxes in full by
cash or check or, if the Administrator permits, by one or more of the
alternative methods of payment set forth in the Plan.



--------------------------------------------------------------------------------



 
[exhibit107formofperforma004.jpg]
(b) The Participant may elect, within 30 days of the Date of Grant, to include
in gross income for federal income tax purposes under Section 83(b) of the Code,
an amount equal to the aggregate Fair Market Value on the Date of Grant of the
Performance Shares. In connection with any such election, the Participant must
promptly provide the Company with a copy of the election as filed with the
Internal Revenue Service and pay to the Company, or make such other arrangements
satisfactory to the Administrator to pay to the Company based on the Fair Market
Value of the Performance Shares on the Date of Grant, any federal, state or
local taxes required by law to be withheld with respect to the Performance
Shares at the time of the election. If the Participant fails to make such
payments, the Company will have the right to deduct from any payment of any kind
otherwise due to Participant, to the extent permitted by law, any federal, state
or local taxes required to be withheld with respect to the Performance Shares.
8. No Right to Continued Service. Nothing in this Agreement or in the Plan
imposes or may be deemed to impose, by implication or otherwise, any limitation
on any right of the Company or its Affiliates to terminate the Participant’s
Continuous Service at any time. 9. Representations and Warranties of
Participant. The Participant represents and warrants to the Company as follows:
(a) Acknowledgment and Agreement to Terms of the Plan. The Participant
acknowledges receipt of a copy of the Plan, the Certificate, this Agreement and
the prospectus dated [_________], 2017 covering the Shares reserved for issuance
under the Plan. The Participant has read and understands the terms of the Plan,
the Certificate and this Agreement, and agrees to be bound by their terms and
conditions. The Participant acknowledges that there may be adverse tax
consequences on the vesting of Performance Shares or disposition of the Shares
once vested, and that the Participant should consult a tax advisor before such
time. (b) Stock Ownership. The Participant is the record and beneficial owner of
the Performance Shares with full right and power to transfer the Unvested Shares
to the Company free and clear of any liens, claims or encumbrances and the
Participant understands that the Stock Certificates evidencing the Performance
Shares will bear a legend referencing this Agreement. (c) Rule 144. The
Participant understands that Rule 144 issued under the Securities Act may
indefinitely restrict transfer of the Common Stock if the Participant is an
“affiliate” of the Company (as defined in Rule 144), or for up to one year if
“current public information” about the Company (as defined in Rule 144) is not
publicly available regardless of whether the Participant is an affiliate of the
Company. (d) Consent to Market Standoff. If an underwritten public offering by
the Company of its equity securities occurs, the Participant agrees not to sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
repurchase of, transfer the economic consequences of ownership, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to any Shares acquired under this Agreement
without the prior written consent of the Company or its underwriters, for such
period of time from and after the effective date of the registration statement
as may be requested by the Company or the underwriters. In order to enforce the
Market Standoff, the Company may impose stop-transfer



--------------------------------------------------------------------------------



 
[exhibit107formofperforma005.jpg]
instructions with respect to the Shares acquired under this Agreement until the
end of the applicable standoff period. If there is any change in the number of
outstanding Shares by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination, reclassification, dissolution or
liquidation of the Company, any corporate separation or division (including, but
not limited to, a split-up, a split-off, or a spin-off), a merger or
consolidation, a reverse merger, or similar transaction, then any new,
substituted, or additional securities which are by reason of the transaction
distributed with respect to any Shares subject to the Market Standoff, or into
which the Shares thereby become convertible, will immediately be subject to the
Market Standoff. (e) Compliance with Securities Laws. The Participant
understands and acknowledges that, notwithstanding any other provision of the
Agreement to the contrary, the vesting and holding of the Performance Shares is
expressly conditioned on compliance with the Securities Act and all applicable
federal, state, and foreign securities laws. The Participant agrees to cooperate
with the Company to ensure compliance with such laws. 10. Capitalization
Adjustments. If, as a result of any capitalization adjustment under the Plan,
the Participant becomes entitled to receive any additional Shares or other
securities (“Additional Securities”) in respect of the Unvested Shares, the
Additional Securities will be Unvested Shares, and the total number of Unvested
Shares will be equal to the sum of (i) the initial Unvested Shares and (ii) the
number of Additional Securities issued or issuable in respect of the initial
Unvested Shares and any Additional Securities previously issued to the
Participant. 11. Restrictive Legends and Stop-Transfer Orders (a) Legends. To
the extent that a Stock Certificate or Certificates representing Unvested Shares
is issued in physical form rather than through book entry with the Company’s
transfer agent, the Participant understands and agrees that the Company will
place the legends set forth below or similar legends on any Stock Certificate
evidencing the Common Stock, together with any other legends that may be
required by federal, state, or foreign securities laws, the Company’s articles
of incorporation or bylaws, any other agreement between the Participant and the
Company, or any agreement between the Participant and any third party: THE
SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON
PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A PERFORMANCE STOCK AWARD AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH PUBLIC RESALE
AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES. The
Company will remove the above legend at such time as the Shares in question are
no longer subject to restrictions on public resale and transfer pursuant to this
Agreement. Any legends required by applicable federal, state or foreign
securities laws will be removed at such time as such legends are no longer
required. (b) Stop-Transfer Instructions. To ensure compliance with the
restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer



--------------------------------------------------------------------------------



 
[exhibit107formofperforma006.jpg]
agent, if any, and if the Company transfers its own Common Stock, it may make
appropriate notations to the same effect in its own records. (c) Refusal to
Transfer. The Company will not be required (i) to transfer on its books any
Performance Shares that have been sold or otherwise transferred in violation of
this Agreement; or (ii) to treat as owner of such shares, or to accord the right
to vote or pay dividends to any purchaser or other transferee to whom such
shares have been so transferred. 12. General Terms (a) Interpretation. Any
dispute regarding the interpretation of this Agreement must be submitted by the
Participant or the Company to the Administrator for review. The Administrator’s
resolution of such dispute will be final and binding on the Company and the
Participant. (b) Entire Agreement. The Plan and the Certificate are incorporated
in this Agreement by reference, and the Participant hereby acknowledges that a
copy of each has been made available to the Participant. This Agreement, the
Certificate and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof. In the event of a conflict or inconsistency between the terms and
conditions of this Agreement, the Certificate and the Plan, the Plan will
govern. (c) Modification. The Agreement may be modified only in writing signed
by both parties. (d) Notices. Any notice required under this Agreement to be
delivered to the Company must be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to the Participant must be in writing and addressed to
the Participant at the address indicated on the Certificate or to such other
address as the Participant designates in writing to the Company. All notices
will be deemed to have been delivered: (i) on personal delivery, (ii) five days
after deposit in the United States mail by certified or registered mail (return
receipt requested), (iii) two business days after deposit with any return
receipt express courier (prepaid) or (iv) one business day after transmission by
fax or email. (e) Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement will be binding on and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and in the Plan, this Agreement is
binding on the Participant and the Participant’s heirs, executors,
administrators, legal representatives, successors and assigns. (f) Governing
Law. This Agreement will be governed by and construed in accordance with the
laws of the State of Texas without giving effect to its conflict of law
principles. If any provision of this Agreement is determined by a court of law
to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.



--------------------------------------------------------------------------------



 